                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

In re:                                                  Chapter: 13

Kalid S Jama,                             Case No.: 20-00249

Debtor.                                                 Judge: David D. Cleary

                            NOTICE OF MOTION

To: See Certificate of Service

    On February 13, 2020, at 11:00 a.m., I shall appear at 219 S. Dearborn St.,
Room 644, and present, INDEPENDENCE TOWING & RECOVERY, INC.’S
OBJECTION AND MOTION TO QUASH RULE TO SHOW CAUSE AND
SERVICE OF MOTION AND TO DISMISS DEBTOR’S MOTION AND IN
THE ALTERNATIVE ANSWER TO PETITION FOR RULE
                                          By: /s/Anamaria F. Rivero
                                          Attorney for Debtor

Thomas T Boundas
Anamaria F. Rivero
Thomas T. Boundas & Associates
6428 Joliet Rd., Ste. 204
Countryside, IL 60525
708-352-4400
tboundas@boundaslaw.com


                         CERTIFICATE OF SERVICE
      I, an attorney, certify that on February 3, 2020, I caused to be served this
Notice and the above-referenced document as follows:

(1) on the Trustee and all counsel of record, by using this Court’s CM/ECF
system, by filing the Motion on February 3, 2020;

(2) by mailing the same to the debtor, addressed to the Debtor at the below-listed
address, with proper postage prepaid, by tendering to the USPS postmaster at or
before 5:00 pm:
9904 S Wallace
Chicago, IL 60628
                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 In re:                                        Chapter 13

 Kalid Jama,                                   Case No.: 20 B 00249

 Debtor.

     INDEPENDENCE TOWING & RECOVERY, INC.’S OBJECTION AND
MOTION TO QUASH RULE TO SHOW CAUSE AND SERVICE OF MOTION AND
 TO DISMISS DEBTOR’S MOTION AND IN THE ALTERNATIVE ANSWER TO
                       PETITION FOR RULE
          Independence Towing & Recovery, Inc. (“Independence Towing”), a third-party

to this action, by its attorneys, Thomas T. Boundas & Associates, moves this Honorable

Court to Quash the Rule to Show Cause issued against it on January 13, 2020 quash

alleged service of underlying Motion, and to dismiss, with prejudice, the Debtor’s

Order on Rule to show cause and for Turnover, entered January 27, 2020 and in support

of its Motion, states:

I.. THIS COURT LACKS PERSONAL JURISDICTION OVER INDEPENDENCE
TOWING BECAUSE IT HAS NOT BEEN PROPERLY SERVED WITH THE
PETITION OR RULE


          This Court lacks personal jurisdiction over Independence Towing, because
Debtor failed to properly serve it with either its Motion or the Rule.

          Federal Rule of Bankruptcy Procedure 9020 states, “Rule 9014 governs a motion

for an order of contempt.” In turn, Rule 9014(b) requires that any contested motion

“shall be served in the manner provided for service of a complaint by Rule 7004.” Rule

7004 refers to Federal Rule of Civil Procedure 4, which requires issuance of a summons,

and requires “[a] summons must be served with a copy of the complaint.” F.R.C.P.

4(c)(1). Thus, a party filing a motion for contempt must also have a summons issued,
and serve the alleged contemnor with both the motion and a summons.
      Here, Debtor failed to ever have any summons issued to Independence Towing.

As such, Independence Towing is not properly before this Court. Because the Debtor

failed to properly serve his Motion, this Court never obtained jurisdiction over

Independence Towing and the Rule issued and Order on Rule issued are both void. As

such, this Court must quash the Rule and Debtor’s alleged service of the Motion.

CONCLUSION

      Here, this Court lacks personal jurisdiction, because Debtor attempted to

circumvent the rules by failing to issue or serve a summons on Independence Towing.

Debtor cannot cure the jurisdiction issues, even upon amendment or refiling. Thus, this

Court must dismiss Debtor’s Motion with prejudice, and must quash both the Rule and

service of the Motion.

      WHEREFORE, Independence Towing & Recovery, Inc., respectfully requests that

this Honorable Court:

      (1) Dismiss the Debtor’s Motion with prejudice;

      (2) Quash the Rule to Show Cause and Order;

      (3) Quash purported service of the Motion; and,

      (4) Grant any other just and equitable relief.


            ANSWER TO PETITION FOR RULE IN THE ALTERNATIVE



      Independence Towing & Recovery, Inc. (“Independence Towing”), a third-party

to this action, by its attorneys, Thomas T. Boundas & Associates, answers the Petition

for Rule to Show Cause and in support of its Motion, states:



      1.     ANSWER: INDEPENDENCE denies the allegations as the vehicle was

towed from Cass Avenue and Chestnut in unincorporated DuPage county.
      2.     ANSWER: Admit.
       3.     ANSWER: Admit a petition was filed in case number 19 B 35595 and

notice was given in that case, but denies notice being given in the current case and

that the petition for Rule was filed under the old case number 19 B 35595, but the

Order was entered in this case.

       4.     ANSWER: Admit the case is pending but denies jurisdiction see Count

I herein and answer to Number 3.

       5.     ANSWER: Admit, but neither admits nor denies it has ever been named

a creditor in the current case.

       6.     ANSWER: INDEPENDENCE denies that it is under a duty to return the

vehicle as the vehicle was towed at the request of the DuPage County Sheriff, due to

an arrest of Debtor and that Independence cannot release the vehicle until directed in

writing from the DuPage County Sheriff, that Debtor the day before filing this

Bankruptcy had contacted the DuPage County Sheriff and the Sheriff in turn,

contacted Independence instructing Independence that the vehicle could be released

upon the debtor showing up with the release from the Sheriff and $900.00 which was

negotiated with the Sheriff, not Independence. In addition, they instructed

Independence that due to certain constraints on the vehicle the vehicle could not be
driven off the lot but had to be towed.

       7.     ANSWER: INDEPENDENCE admits the listing but states that the

vehicle is being held, technically by the DuPage County Sheriff.

       8.     ANSWER: Denies.

       9.     ANSWER: On information and belief that on the date of seizure the

vehicle was not in debtors name and he had no interest in the vehicle. As to the legal

conclusions of the recitation of case law no answer is required.

       10.    ANSWER: On information and belief that on the date of seizure the
vehicle was not in debtors name and he had no interest in the vehicle. As to the legal
conclusions of the recitation of case law no answer is required.

       11.     ANSWER: On information and belief that on the date of seizure the

vehicle was not in debtors name and he had no interest in the vehicle. As to the legal

conclusions of the recitation of case law no answer is required.

       12.      ANSWER: On information and belief that on the date of seizure the

vehicle was not in debtors name and he had no interest in the vehicle. As to the legal

conclusions of the recitation of case law no answer is required.

       13.     ANSWER: On information and belief that on the date of seizure the

vehicle was not in debtors name and he had no interest in the vehicle. As to the legal

conclusions of the recitation of case law no answer is required.

       14.     ANSWER: On information and belief that on the date of seizure the

vehicle was not in debtors name and he had no interest in the vehicle. As to the legal

conclusions of the recitation of case law no answer is required.



                                                 Respectfully Submitted,
                                                 Independence Towing & Recovery, Inc.
                                                 By: /s/Thomas Boundas
                                                 T H O M AS T. B O UN D A S & A S S OCI A T ES

Thomas Boundas
T H O M AS T. B O UN D A S & A S S OC I A T ES
6428 Joliet Road, Suite 204
Countryside, IL 60525
630. 235. 5825 phone
tboundas@boundaslaw.com
